Case 6:20-cv-00156-CEM-GJK Document 34 Filed 08/03/20 Page 1 of 2 PageID 354




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                     (Orlando Division)
                            Case Number: 6:20-CV-00156-CEM-GJK

    JOHN DEATHERAGE,

           Plaintiff,

    v.

    EXPERIAN INFORMATION
    SOLUTIONS, INC.,

           Defendants.

     NOTICE OF PROPOSED ADDITIONAL AVAILABILITY FOR SETTLEMENT

          Experian Information Solutions, Inc. (“Experian”) advise the Court that the parties

   have conferred and are mutually available on October 14, 2020; October 21, 2020; or

   October 22, 2020 for the settlement conference before the Honorable Daniel C. Irick.

                                                  Respectfully submitted;

                                                  /s/ Maria H. Ruiz
                                                  Maria H. Ruiz
                                                  Florida Bar No. 182923
                                                  KASOWITZ BENSON TORRES LLP
                                                  1441 Brickell Avenue, Suite 1420
                                                  Miami, FL 33131
                                                  Telephone: (786) 587-1044
                                                  Facsimile: (305) 675-2601
                                                  Attorney for Defendant
                                                  Experian Information Solutions, Inc.
Case 6:20-cv-00156-CEM-GJK Document 34 Filed 08/03/20 Page 2 of 2 PageID 355




                                  CERTIFICATE OF SERVICE

          I hereby certify that on August 3, 2020, that the foregoing document is being served

   on the Plaintiff via United States mail as listed below:


    Mr. John Deatherage
    706 Palmer Street
    Orlando, FL 32801



                                                /s/ Maria H. Ruiz
                                                Maria H. Ruiz
                                                KASOWITZ BENSON TORRES LLP
                                                Attorney for Defendant
                                                Experian Information Solutions, Inc.




                                                    2
